Case 8:19-cv-00201-MSS-JSS Document 24 Filed 09/19/19 Page 1 of 1 PageID 96



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


CHARLES STEPHENS,

     Plaintiff,
                                                       CASE NO.: 8:19-CV-00201-MSS-JSS

v.

HYUNDAI CAPITAL AMERICA, INC.,

     Defendant.

                                          /

                                           NOTICE OF SETTLEMENT

            Plaintiff, CHARLES STEPHENS, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting and

finalizing the settlement agreement, and general release or documents. Upon execution of the same, the

parties will file the appropriate dismissal documents with the Court.

                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on September 19, 2019, the following was electronically filed with the

Clerk of the Court through CM/ECF system, which will automatically serve a copy on all counsel of

record.

                                                  /s/ Octavio Gomez
                                                    Octavio Gomez, Esquire
                                                    Florida Bar No.: 0338620
                                                    Morgan & Morgan Tampa, P.A.
                                                    201 N. Franklin Street, Suite 700
                                                    Tampa, Florida 33602
                                                    Telephone: (813) 223-5505
                                                    Facsimile: (813) 983-2889
                                                    Primary Email: TGomez@ForThePeople.com
                                                    Secondary Email: DGagliano@ForThePeople.com
                                                    Attorney for Plaintiff
